DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  It is to be noted the claims can be written in a more concise (edit repetitive, redundant limitations) manner that will still have the same scope. This will provide clarity to the claim. For example: claim 1, lines 4-8;  can be amended to read “the connecting device having a first engagement structure for a connection engagement with working insert,with working insert, wherein the first and the second engagement structures are arranged and/or formed differently”. Similar formatting can be applied to other claims as well. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a connecting device for connection" in claim 1. A “connecting device” can be considered a generic place holder and the functional language is “for connection”. Paragraph 53, 54, 56, 58, 59 in the application disclose suitable connections such as bayonet, or projections in a slot, rotational locks. It is to be noted the interpretation of 112b rejection below will be applicable to whether there is sufficient structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the connection is only a bayonet connection, or if other connections are possible. If the bayonet connection is positively claimed and the only connection, then the interpretation of 112f would have to be further considered. For examination purposes, other possible connections will be examined as possible. 
Regarding claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if any endoscopic instrument is being claimed, or specifically just a medical endoscopic instrument. For examination purposes, the phrase “medical endoscopic instrument” is will not considered to be positively claimed, where any endoscopic instrument will be considered to read on the scope of the claim. 
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if any endoscopic system is being claimed, or specifically just a medical endoscopic system. For examination purposes, the phrase “medical endoscopic system” is will not considered to be positively claimed, where any endoscopic system will be considered to read on the scope of the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,468,279 to Reo.
As to claim 1, Reo discloses a shaft for an endoscopic instrument (col. 1 ll. 39-47), with a connecting section (section comprising sockets 80, 86, section as seen in figures 5-8) arranged in a distal end region of the shaft (the center post 58 can be the shaft), with a connecting device (col. 66, ll. 20-44) for connection, in particular in the manner of a bayonet connection (the slip fit connection can read on the connection, based on similar slot/engagement feature as disclosed in the application, see at least paragraphs 53, 54, 56, 58, 59), with a replaceable working insert (14, 16) being formed at said connecting section (figure 9, 12), the connecting device having a first engagement structure (88, 100, the bigger grooves/arcuate surface of the socket 86) for a connection engagement of an engagement element of a working insert of first type (figure 7, 13), characterized in that the connecting device has a second engagement structure (88, 100 the smaller grooves/arcuate surface of the second socket 80) for connecting engagement of an engagement element of working insert of second type (figure 7, 13) wherein the first and second engagement structure are arranged and/or formed differently (figure 7, 13). 
As to claim 2, Reo discloses the first and the second engagement structure are arranged and/or formed differently in such a way that the first engagement structure  permits the connection engagement with the engagement element of the working insert (col. 6 ll.44-60) of the first type and blocks a connection engagement with the engagement element of the working insert (col. 7 ll. 7-11) of the second type, and in that the second engagement structure permits the connection engagement with the engagement element of the working insert (col. 6 ll. 63-65) of the second type and blocks a connection engagement with the engagement element of the working insert (col. 6 ll. 61-62) of the first type.
As to claim 3, Reo discloses the first and the second engagement structures are arranged differently in such a way that the second engagement structure is arranged at a distance from a distal end of the shaft  that is different from that of the first engagement structure (figure 6).
As to claim 4, Reo discloses that the connecting device (18) has at least one longitudinal slot (92,96) or a longitudinal groove which is formed for longitudinally routing an engagement element of the working insert (figure 5-7) of the first and/or the second type.  
As to claim 5, Reo discloses the first and second engagement structure are each formed by a transvers slot or a transverse groove (100, the grooves that from the arcuate sections), the transverse slot or transverse groove being formed for the longitudinal fixing of an engagement of working insert according of the first or second type (figure 7, 13).
As to claim 6, Reo discloses the first and second engagement structure are formed in a longitudinal direction of the connecting section spaced apart from each other (figure 6).
As to claim 7, Reo discloses the second engagement structures is dimensioned differently than the first engagement structure (figure 6, 7).
As to claim 8, Reo discloses the first and second engagement structure have different widths, depths, and or cross-sections (figure 6, 7).
As to claim 9, Reo discloses a transverse slot or a transverse groove at a greater distance from a distal end of the connecting section has a greater width than a transverse slot or transvers groove at smaller distance from the distal end (figure 6). The slot of socket 86 seems to be bigger and extend farther from the distal end. 
As to claim 10, Reo discloses the second engagement structure, relative to a longitudinal axis of the shaft, is arranged at a radial distance different from that of the first engagement structure (figure 54, 55).
As to claim 13, Reo discloses the connecting section is formed as a distal end section of an outer shaft (the center post 58 can be an outer shaft, figure 6).
As to claim 14, Reo discloses an endoscopic instrument with a shaft (58) and a working insert (12) which is detachable connected to the connecting section of the shaft by the connecting device (col. 6 ll. 44-60).
As to claim 15, Reo discloses an endoscopic system with a shaft (58) and at least one working insert of the first type (14) and at least one working insert of the second type (12).
Claims 1, 4, 5, 7, 8, 10, 11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,059,719 to Yamamoto.
As to claim 1, Yamamoto discloses a shaft for an endoscopic instrument, with a connecting section (506, figure 52-56) arranged in a distal end region of the shaft (general shaft 509 as seen figure 50a-c, usable with the embodiments of figure 52-56), with a connecting device (565a,b) for connection, in particular in the manner of a bayonet connection (col 38 ll. 50-64, the locking grooves and/or locking sockets is similar to the bayonet locking means as disclosed in the application, see slot/engagement features as disclosed in at least paragraphs 53, 54, 56, 58, 59), with a replaceable working insert (570, endoscope of col 38 ll. 50-64, that will engage with 565a,b, of figure 54, and/or 55) being formed at said connecting section (figure 54,55), the connecting device having a first engagement structure (567a) for a connection engagement of an engagement element of a working insert of first type (one endoscope module 6 of figure 1, can be the endoscope modules of col 38 ll. 50-64, that can engage with the channel 565a, the “a” type that will be bigger in figure 54, or can engage the two grooves 567 in figure 55, characterized in that the connecting device has a second engagement structure (565b) for connecting engagement of an engagement element of working insert of second type (another endoscope module 6 of figure 1, can be the endoscope modules of col 38 ll. 50-64, that can engage with the channel 565b, the “b” type that will be smaller in figure 54, or engage the one grooves 567 in figure 55), wherein the first and second engagement structure are arranged and/or formed differently (figure 54, 55). Of note the embodiments of figure 54, 55 can both read on the different types being either different sized or a different shape.
As to claim 4, Yamamoto discloses that the connecting device (18) has at least one longitudinal slot (565) or a longitudinal groove which is formed for longitudinally routing an engagement element of the working insert (figure 52,  the hole as seen in figure 52, can be applied to the hole in the embodiments of figure 54,55) of the first and/or the second type.  
As to claim 5, Yamamoto discloses the first and second engagement structure are each formed by a transvers slot or a transverse groove (567), the transverse slot or transverse groove being formed for the longitudinal fixing of an engagement of working insert according of the first or second type (col. 38 ll. 50-64).
As to claim 7, Yamamoto discloses the second engagement structures is dimensioned differently than the first engagement structure (figure 54, 55, either a different size or different number of grooves).
As to claim 8, Yamamoto discloses the first and second engagement structure have different widths, depths, and or cross-sections (figure 54, 55).
As to claim 10, Yamamoto discloses the second engagement structure, relative to a longitudinal axis of the shaft, is arranged at a radial distance different from that of the first engagement structure (figure 54, 55). 
As to claim 11, Yamamoto discloses the first and second engagement structure are formed according to different tolerance fields in the connecting engagement with the working insert of the first and second type (figure 55, having two grooves vs one groove will allow for a different tolerance). 
As to claim 13, Yamamoto discloses the connecting section is formed as a distal end section of an outer shaft (figure 50a-c, the connection section of figures 54, 55 will be formed as the distal second of the outer shaft of 509).
As to claim 14, Yamamoto discloses an endoscopic instrument with a shaft (509) and a working insert (col. 38 ll. 50-64, the endoscope module) which is detachable connected to the connecting section of the shaft by the connecting device (col. 38 ll. 50-64).
As to claim 15, Yamamoto discloses an endoscopic system with a shaft (509) and  at least one working insert of the first type (one of the endoscope modules 6 of figure 1, can be the endoscope module in col. 38 ll. 50-64 ) and at least one working insert of the second type (figure 1, another one the endoscope modules 6 as seen in figure 1, can be the second module of col. 38 ll. 50-64).
Claims 1, 4, 7, 8, 10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2003/0165794 to Matoba. 
As to claim 1, Matoba discloses a shaft for an endoscopic instrument, with a connecting section (31, as seen in figure 5, with respect to the different holes with respect to figure 6) arranged in a distal end region of the shaft (22), with a connecting device (“terminal connections” paragraph 157, as seen in figure with pin, can read on the connection based on similar slot/engagement feature as disclosed in the application, see at least paragraphs 53, 54, 56, 58, 59) for connection, in particular in the manner of a bayonet connection (the pins as seen in figure 5 can be a bayonet), with a replaceable working insert (1b,c,g) being formed at said connecting section (figure 6), the connecting device having a first engagement structure (53a,b) for a connection engagement of an engagement element of a working insert of first type (paragraph 161, electricity type of a connection), characterized in that the connecting device has a second engagement structure (53f,g, fluid transfer connection) for connecting engagement of an engagement element of working insert of second type (figure 6) wherein the first and second engagement structure are arranged and/or formed differently (figure 6, paragraph 161, the connection for fluid or electricity is formed differently).
As to claim 4, Matoba discloses that the connecting device has at least one longitudinal slot (the socket, figure 5) or a longitudinal groove which is formed for longitudinally routing an engagement element of the working insert (the pins as seen in figure 5) of the first and/or the second type.  
As to claim 7, Matoba discloses the second engagement structures is dimensioned differently than the first engagement structure (figure 6, the fluid connections seem to be bigger).
As to claim 8, Matoba discloses the first and second engagement structure have different widths, depths, and or cross-sections (figure 6).
As to claim 10, Matoba discloses the second engagement structure, relative to a longitudinal axis of the shaft, is arranged at a radial distance different from that of the first engagement structure (figure 6). 
As to claim 12, Matoba discloses the connecting device has multiple first engagement structure (53a,b, “electric connection), and multiple second engagement structure (53f,g “fluid transfer) which are arranged offset from one another in the circumferential direction of the connection section (figure 6).
As to claim 13, Matoba discloses the connecting section is formed as a distal end section of an outer shaft (22, figure 6, the connection section can be the distal end section of the shaft 21).
As to claim 14, Matoba discloses an endoscopic instrument with a shaft (22) and a working insert (1b) which is detachable connected to the connecting section of the shaft by the connecting device (paragraph 163).
As to claim 15, Matoba discloses an endoscopic system with a shaft (22) and  at least one working insert of the first type (1b) and at least one working insert of the second type (1c).
Claims 1-4, 6-8, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2008/0294192 to Stefan.
As to claim 1, Stefan discloses a shaft for an endoscopic instrument, with a connecting section (46, 48, section as seen in figures 4-7) arranged in a distal end region of the shaft (the shaft can be the grip housing 52, where the connecting section is in the distal region as seen in figure 2), with a connecting device (54) for connection, in particular in the manner of a bayonet connection (paragraph 70, 72, the force fit with rotation, can be similar to those as disclosed in the application based on similar slot/engagement features, see at least paragraphs 53, 54, 56, 58, 59), with a replaceable working insert (32, 38) being formed at said connecting section (figure 3-7), the connecting device having a first engagement structure (66) for a connection engagement of an engagement element of a working insert of first type (38), characterized in that the connecting device has a second engagement structure (72) for connecting engagement of an engagement element of working insert of second type (32) wherein the first and second engagement structure are arranged and/or formed differently (figure 3,5). 
As to claim 2, Stefan discloses the first and the second engagement structure are arranged and/or formed differently in such a way that the first engagement structure (figure 6) permits the connection engagement with the engagement element of the working insert (38) of the first type and blocks a connection engagement with the engagement element of the working insert (32) of the second type, and in that the second engagement structure permits the connection engagement with the engagement element of the working insert (38) of the second type and blocks a connection engagement with the engagement element of the working insert (figure 5, it is too small for the first type) of the first type.
As to claim 3, Stefan discloses the first and the second engagement structures are arranged differently in such a way that the second engagement structure is arranged at a distance from a distal end of the shaft  that is different from that of the first engagement structure (figure 3-7, the seat 72 is spaced distally from seat 64 or 84).
As to claim 4, Stefan discloses that the connecting device (18) has at least one longitudinal slot (64) or a longitudinal groove which is formed for longitudinally routing an engagement element of the working insert (figure 3-7) of the first and/or the second type.  
As to claim 6, Stefan discloses the first and second engagement structure are formed in a longitudinal direction of the connecting section spaced apart from each other (figure 3).
As to claim 7, Stefan discloses the second engagement structures is dimensioned differently than the first engagement structure (figure 3, 7).
As to claim 8, Stefan discloses the first and second engagement structure have different widths, depths, and or cross-sections (figure 3, 7).
As to claim 13, Stefan discloses the connecting section is formed as a distal end section of an outer shaft (52, the grip housing can be the outer shaft of the grip 12, figure 12).
As to claim 14, Stefan discloses an endoscopic instrument with a shaft (52) and a working insert (32) which is detachable connected to the connecting section of the shaft by the connecting device (col. 38 ll. 50-64).
As to claim 15, Stefan discloses an endoscopic system with a shaft (52) and at least one working insert of the first type (32) and at least one working insert of the second type (38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,985,035 to Torre, U.S. Patent 5,413,573 to Koivukangas, U.S. Patent 5,782,853 to Zeevi, U.S. Patent Publication 2005/0165443 to Livneh, U.S. Patent Publication 2015/0174754 to Petit, U.S. Patent Publication 20190125476 to Shelton IV all disclose similar device readble, combinable, or capable of providing evidence on the claims for record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771